Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Remarks filed November 17, 2021.
Claims 6-13 are pending in the present application.
	Claims 6-13 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed May 17, 2021, claims 6-13 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  This rejection is withdrawn in view of Applicant’s Arguments and Remarks filed November 17, 2021.

After careful reconsideration of the claims, a new grounds of rejection is presented and made of record as detailed below:


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,012,425. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim of U.S. Patent No. 9,012,425 renders obvious the present claims.  The claims of each are drawn to overlapping subject matter.  For example, the claim of U.S. Patent No. 9,012,425 is drawn to a method for treating a Leber congenital amaurosis in a patient harbouring the mutation c.2991+1655 A>G in the CEP290 gene comprising administering to the patient an effective amount of an antisense oligonucleotide which is SEQ ID NO:2 (ESE(+50+70)).
The claims of the instant invention are drawn to a method for restoring the function of CEP290 in a cell of a subject having a c.2991+1655A>G mutation present in the CEP290 gene, wherein said method comprises the step of intravitreal injection of a composition comprising a plasmid or viral vector encoding an antisense oligonucleotide that inhibits splicing of the cryptic exon inserted into the mutant c.2991+1655A>G CEP290 mRNA in a cone or rod cell, wherein the antisense oligonucleotide is complementary to a sequence within the mutant c.2991+1655A>G CEP290 pre-mRNA that is required for correct splicing of said targeted cryptic exon in said cone or rod cell, and wherein said sequence is selected from the group consisting of exon splicing enhancer (ESE) sequences and a sequence comprising the donor splice site created by the c.2991+1655A>G mutation.
The claim of U.S. Patent No. 9,012,425 overlaps in scope and fully embraces and encompasses that which is claimed in the instant invention.  Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.  Therefore, a terminal disclaimer 


******
Claims 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,487,782. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,487,782 renders obvious the present claims.  The claims of each are drawn to overlapping subject matter.  For example, the claims of U.S. Patent No. 9,487,782 are drawn to a method for restoring the function of CEP290 in a cell carrying the mutation c.2991+1655 A>G present in the CEP290 gene and a method for treating a Leber congenital amaurosis in a patient harbouring the mutation c.2991+1655 A>G in the CEP290 gene wherein said methods comprise the step of preventing splicing of the cryptic exon inserted into the mutant c.2291+1655 A>G CEP290 mRNA by using at least one antisense oligonucleotide that is complementary to a sequence within the mutant c.2991+1655 A>G CEP290 pre-mRNA . 
The claims of the instant invention are drawn to a method for restoring the function of CEP290 in a cell of a subject having a c.2991+1655A>G mutation present in the CEP290 gene, wherein said method comprises the step of intravitreal injection of a composition comprising a plasmid or viral vector encoding an antisense oligonucleotide that inhibits splicing of the cryptic exon inserted into the mutant c.2991+1655A>G CEP290 mRNA in a cone or rod cell, wherein the antisense oligonucleotide is complementary to a sequence within the mutant c.2991+1655A>G CEP290 pre-mRNA that is required for correct splicing of said targeted cryptic exon in said cone or rod cell, and wherein said sequence is selected from the group consisting of exon splicing enhancer (ESE) sequences and a sequence comprising the donor splice site created by the c.2991+1655A>G mutation.
The claims of U.S. Patent No. 9,487,782 overlaps in scope and fully embraces and encompasses that which is claimed in the instant invention.  Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.  Therefore, a terminal disclaimer 


******
Claims 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,777,272. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,777,272 renders obvious the present claims.  The claims of each are drawn to overlapping subject matter.  For example, the claims of U.S. Patent No. 9,777,272 are drawn to a method for restoring the function of CEP290 in a cell carrying the mutation c.2991+1655 A>G present in the CEP290 gene A method for treating a Leber congenital amaurosis in a patient harbouring the mutation c.2991+1655 A>G in the CEP290 gene wherein said methods comprise the step of preventing splicing of the cryptic exon inserted into the mutant c.2291+1655 A>G CEP290 mRNA by using at least one antisense oligonucleotide that is complementary to a sequence within the mutant c.2991+1655 A>G CEP290 pre-mRNA which is required .
The claims of the instant invention are drawn to a method for restoring the function of CEP290 in a cell of a subject having a c.2991+1655A>G mutation present in the CEP290 gene, wherein said method comprises the step of intravitreal injection of a composition comprising a plasmid or viral vector encoding an antisense oligonucleotide that inhibits splicing of the cryptic exon inserted into the mutant c.2991+1655A>G CEP290 mRNA in a cone or rod cell, wherein the antisense oligonucleotide is complementary to a sequence within the mutant c.2991+1655A>G CEP290 pre-mRNA that is required for correct splicing of said targeted cryptic exon in said cone or rod cell, and wherein said sequence is selected from the group consisting of exon splicing enhancer (ESE) sequences and a sequence comprising the donor splice site created by the c.2991+1655A>G mutation.
The claims of U.S. Patent No. 9,777,272 overlaps in scope and fully embraces and encompasses that which is claimed in the instant invention.  Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,777,272 is required.  


******
s 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,597,654. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,597,654 renders obvious the present claims.  The claims of each are drawn to overlapping subject matter.  For example, the claims of U.S. Patent No. 10,597,654 are drawn to a method for restoring the function of CEP290 in a cell of a subject having the mutation c.2991+1655 A>G present in the CEP290 gene wherein said method comprises the step of intravitreal administration of at least one antisense oligonucleotide which prevents splicing of the cryptic exon inserted into the mutant c.2991+1655 A>G CEP290 mRNA, the at least one antisense oligonucleotide is complementary to a sequence within the mutant c.2991+1655 A>G CEP290 pre-mRNA which is required for correct splicing of said targeted cryptic exon, wherein said sequence is selected from the group consisting of exon splicing enhancer (ESE) sequences and a sequence comprising the donor splice site created by the c.2991+1655A>G mutation.
The claims of the instant invention are drawn to a method for restoring the function of CEP290 in a cell of a subject having a c.2991+1655A>G mutation present in the 
The claims of U.S. Patent No. 10,597,654 overlaps in scope and fully embraces and encompasses that which is claimed in the instant invention.  Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,597,654 is required.  


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635